Case: 1:19-cr-00012-S.]D Doc #: 1 Filed: 02/06/19 Page: 1 of 5 PAGE|D #: 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT ()F OHIO
WESTERN DIVISION

UNITEI) sTATES oF AMERICA,
CASE No. . - - _ s v
Plaincirf, 1 § 1 9 C P §§ l_ g 1

\INDICTMENT

RYAN 1). KING (1),
' 13 U.s.C. § 371

RANI)Y D. GOODMAN (2), = 26 U.S.C. § 5341
- ' = 26 U.s.C. § ss45(a)(s)
Defenda“ts- f 26 U.s.C. § 5845(1)
' 26 U.s.C. § 5861(d)
26 U.s.C. § ssn

 

THE GRAND .]URY CHARGES,

INTRODUCTION

At all times relevant to this lndictment,

l. The defendants RYAN D. KING (“KING”) and RANDY D. GOOI)MAN
(“GOODMAN”), Were members of the United Sheepdogs of Ohio, (hereinafter “Sheepdogs”), a
militia group Whose approximately twelve members live throughout the Southern District of Ohio_
The Sheepdogs’ training sessions included practicing long and short range shootingJ along With
discussions regarding, among other things, survival skills, and firearms

2. The defendants, KING and GOODMAN, established and belonged to a small,
subset of the Sheepdogs Which they referred to as the “Special Projects Team.”

3. The defendants KING and GOODMAN, advocated that the Special Projects
Team construct, use and stockpile destructive devices, including among other items, “crater

makers,” - or C02 (carbon dioxide) cartridges containing an energetic powder and a fusing system

Case: 1:19-cr-00012-S.]D Doc #: 1 Filed: 02/06/19 Page: 2 of 5 PAGE|D #: 2

COUNT 1

(Conspiracy to Possess a Destructive Device in Violation of the National Firearms Act)

4. The allegations contained in paragraphs l through 3 are incorporated herein by
reference
5. From a date uncertain but at least from in or about October 2018, and continuing

up to and including the date of this lndictment, in the Southern District of Ohio, and elsewhere,
the defendants, RYAN D. KING and RANDY D. GOODMAN, did knowingly and intentionally
combine, conspire, confederate and agree with each other, tocommit the following offense against
the United States and in violation of the National Firearms Act, 26 United States Code, Section
5801 et seq., that is, to knowingly possess one or more iirearms, as defined in Title 26, United
States Code, Section 5845 (a)(S) and (f), specifically, a destructive device, which was not registered

to either defendant in the Nationai Firearnis chistration and Tra.nsfer Record in violation of Title

26, United States Code, Sections 5841, 586l(d), 5871.
OVERTACTS
6. ln furtherance of the conspiracy, and to effectuate the objects thereof, the following
overt acts, among others, were committed in the Southem District of Ohio and elsewhere, l

a. On October 12, ZOlS, KING and GOODMAN traveled from Ohio to Knob Creek
Gun Range - Machine Gun Shoot in West Point, Kentucky where KING purchased
a wire assembly and inert grenades KING suggested methods “[i]f we want to get
real lethal,” which GOODMAN commented would make them an elite group.

b. On December S, 2018, KING and GOODMAN attended a Sheepdogs’ Christmas
party at KING’s residence located on South Main Street, Franklin, Ohio where
KING showed GOODMAN a collection of parts necessary to make a destructive
device, including a steel pipe with end caps, e~matches (electronic matches), and
wireless relays. KING and GOODMAN discussed in detail various different
improvised explosive devices and the methods for constructing them Aniong other
things, while examining a steel pipe and other parts, KING commented, “This
could go under a front seat of a car very easily, engine of a car, wired into the
breaking.” GOODMAN responded, “I like that, that’s the method I like.”

Page 2 of 5

Case: 1:19-cr-00012-S.]D Doc #: 1 Filed: 02/06/19"Page: 3 of 5 PAGE|D #: 3

c. On December 8, 20]8, while at his residence in Franklin, Ohio, KING retrieved
and displayed a C02 cartridge that was equipped with a fiise and green electrical
tape and was filled with an unknown substance, and referred to it as a “crater

maker.”

d. On January 5, 2019, KING and GOOI)MAN met at GOODMAN’s residence
located on Brown Road, Ripley, Ohio to conduct testing of the “crater makers.”
While a Sheepdogs’ training was scheduled there later that day, KING and
GOODMAN had arranged via private Telegrarn chat to meet hours earlier to work
on explosive devices. While at the milk house located on the property, KING and
GOODMAN discussed construction and ignition logistics in detail. GOODMAN
referenced the Boston Marathon bombing as an example of a remote detonation
system that worked

e. On January 5, 2019, while at the milk house located on the property on Brown
Road, in Ripley, Ohio, KING retrieved a pipe from the box containing the fuses
and showed it to GOODMAN. KING remarked, “That will fuck some shit up.”
GOODMAN then threw the pipe that KING provided, while KING timed the
throw to determine the proper length of disc needed KING again remarked,
“That’s gonna fuck some shit up,” and then described how he envisioned throwing
and detonating the devices against persons he is fighting KING explained that
“it’s going to be lethal and if we want, we can pack it with BBs too.” KING then
commented that they (KING and GOODMAN) should use metal pipe instead of
PVC plastic, because metal would be more lethal. KING responded, “I say if
you’re throwing that shit out, it [sic] because you want to kill.”

f. On January 5, 2019, while at the milk house located on the property on Brown
Road, in Ripley, Ohio, GOODMAN and KING each removed a COZ cartridge
from the box that KING brought KING confirmed that the C02 cartridges were
the same “crater makers” that KING had shown GOODMAN in December.
GOODMAN agreed to light one of the “crater makers” and KING lengthened the
fuse. Once outside, GOODMAN detonated the “crater maker” behind a large pile
of dirt. KING surveyed the damage and commented, “You can take down a small
tree with that.”

g. On January 5, 2019, while at the milk house located on the property on Brown
Road, in Ripley, Ohio, GOODMAN and KING obtained the second “crater
maker” and GOODMAN detonated it outside causing an explosion GOODMAN
stated, “That’s a nice unit l can see me making a bunch of them,” to which KING
replied that he (KING) would teach GOODMAN how to make them.

h. On January 18, 2019, while at the milk house located on the property on Brown
Road, in Ripley, Ohio, K.`[NG built an improvised initiation system, made up of a
battery, remote control receiver and transmitter, broken pen shaft, wire, rocket
engine ignitor, and bottle rocket. After completion, GOO])MAN took the
improvised initiation system outside and attempted to ignite it without success

Page 3 of 5

Case: 1:19-cr-00012-S.]D Doc #: 1 Filed: 02/06/19 Page: 4 of 5 PAGE|D #: 4

KING then built a second improvised initiation system with a few modifications
Before testing the second system, GOODMAN asked, “Do we know how they built
the pressure cookers for the Boston bombers, anybody have a clue how that worked
other than they rernoted them with cell phones? We are talking this same type of
concept , I’m assuming with this type of set up a lot of freaking black powder,
shrapnel, BB ’s and whatever they had in it. They called the cell phone number that
triggered that off thru the battery which was in the crock pot and boom.”
GOODMAN retrieved the second improvised initiation system, drove it a distance
away and advised of` its placement Once the system was in place, KING went
outside and initiated the transmitter causing the system to function and fire the
bottle rocket. While pointing at the improvised initiation system KING stated,
“You could build these devices with a pipe bomb rigged to it or two, they could just
be sitting somewhere ready to deploy.” KING also stated, “l want to focus on
making these anti-personnel, I think these will be a lot more useful to us.”

i. On January 18, 2019, while at the milk house located on the property of 8550
Brown Road, in Ripley, Ohio, GOODMAN and KING discussed making pipe
bombs out of PVC. KING stated, “It’s not going to be near as lethal, if at all.”
KING explained how there is a much bigger blast when using steel pipe with the
same amount of powder. KING expounded that the type of pipe bombs they
(KING and GOODMAN) were discussing would not be used to defend a
driveway GOODMAN replied, “l was thinking pressure cookers.” KING then
stated, “lf you really want explosions you would bury these in the driveway, so they
go up and out. We can build land mines, l’ve already built them before, you know
that. So we can build those if we need to, but this you would couple with a 5 gallon
container of gasoline or diesel fuel.” While speaking KING pointed to the two pipe
end caps on the table. GOODMAN later commented the crater makers were
impressive and stated, “I’m going to make some of them crater makers, I like that.”

All in violation of Title 18, United States Code, Section 371. 7

norma
(Possession of an Unregistered Destructive Device)
l. The allegations contained in paragraphs l, 2, 3, and 6(d) through G(g) are

incorporated herein by reference

2. On or about January 5, 2019, in the Southern District of Ohio, the defendants,
RYAND. KING and RANDY D. GOODMAN, did knowingly possess a firearm, as defined by

Title 26, United States Code, Section 5845(a)(8) and (f), specifically, a destructive device, which

Page 4 of 5

Case: 1:19-cr-00012-S.]D Doc #: 1 Filed: 02/06/19 Page: 5 of 5 PAGE|D #: 5

was not registered to either of the defendants in the National Firearrns Registration and Transfer
Record, in violation of the National Firearms Act, 26 United States Code, Section 5801, et.seq.

In violation of Title 26, United States Code, Sections 5841, 5861(d), 5871.

 

 

A TRUE BILL
GRANI) JURY FoizEPERsoN
`i>e.'é-.\. C. Qr, ,,;, m
BENJ IN C. GLASSMAN
moran srArEs A'rroRNEY
sun A G. LAFFERtY C/ ‘
Ass TANT UNITED srATr:s ATT
Page 5 _of 5

26

